Opinion by
W. D. Porter, J.
Among the rules of the court below is the following: “ Every petition for the appointment of road or bridge viewers shall be first examined by counsel, and certified by him upon the same to be regular and in due form and that the prayer thereof is lawful and conforms to the purpose of the petitioners, otherwise viewers shall not be appointed.” When, on July 23,1901, the petition for viewers was presented in the present case, it was not accompanied by the certificate required by this rule, but the court notwithstanding appointed the viewers. On August 20th following, upon petition and motion of counsel *36for the petitioners, the court granted a rule to show cause why the record should not be amended, by adding thereto the certificate of counsel required by the rule. The viewers had not yet reported, and the time had not arrived when they were required to report. The appellants filed an answer opposing the granting of the amendment, which did not, however, disclose that they had by the absence of the certificate been led into any course of action prejudicial to their rights. The learned judge of the court below permitted the record to be amended as prayed for, which is now assigned for error. The jurisdiction of the court to entertain the proceeding was derived from an act of assembly; the rule'above quoted did not deprive the court of jurisdiction of the subject-matter. The rule was but a regulation of the practice of the court, and it was within the discretion of the court to waive or suspend its operation at any time, unless some person would thereby be deprived of some right: Lance v. Bonnell, 105 Pa. 46; Dexter v. Powell, 14 Pa. Superior Ct. 162; Higgins Carpet Company v. Latimer, 165 Pa. 617. The first specification of error is dismissed.
This proceeding is founded upon the Act of April 4, 1901, P. L. 65, entitled “ An act to amend section 11 of the act of 13th of June, one thousand eight hundred and thirty-six (Pamphlet Laws, 556), relating to private roads.” The appellants contend that this title is insufficient, and the statute for that reason unconstitutional. “ The object of section 3, article 3, of the constitution, relating to titles of acts is that legislators and others interested, shall receive direct notice in immediate connection with the act itself, of its subject matter, so that they may know .or be put upon inquiry as to its provisions and their effect. Suggestions or inferences which may be. drawn from knowledge dehors the language used are not enough Commonwealth ex rel. v. Samuels, 163 Pa. 283; Beckert v. City of Allegheny, 85 Pa. 191. A title to an act amending a former statute which merely referred to the day of approval of the act amended and the page of its publication in the Pamphlet Laws, would afford no notice of the subject with which the proposed legislation dealt, and would be insufficient. The title under consideration does not attempt to give the title of the act of June 13, 1836, nor does it pretend to do so; *37it refers to the particular section of the act of 1836, which is it proposed to amend, and then, instead of reciting the title of the act, correctly states the subject-matter of the legislation. No one could read the title and fail to understand that the proposed legislation related to private roads. This answered the purpose and was in harmony with the spirit of the constitutional provision. The second assignment of error is overruled.
The contention of the appellant that the legislation authorizing the laying out of private roads is unconstitutional for the reason that it involves a taking of private property for private use, does not require extended consideration. The question was squarely raised and determined adversely to this contention half a century ago: Pocopson Road, 16 Pa. 15. The opinion in that case was, it is true, very brief and did not state the grounds upon which the decision was based, but sound reasons for the conclusion are to be found in the opinion of Mr. Justice Sharswood, in Palairet’s Appeal, 67 Pa. 479.
The order of the court of quarter sessions is affirmed.